            Case 5:19-cv-00499-JFL Document 16 Filed 06/12/19 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA

                                              :
LESLEY DICESARE,                              :
                            Plaintiff,        :
                                              :
                      v.                      :                    No. 19-cv-00499
                                              :
BJ’S RESTAURANT OPERATIONS                    :
COMPANY INC. doing business as BJ’S           :
RESTAURANT AND BREWHOUSE                      :
COMPANY; MIKE NEYHART; and                    :
JOHN DOES,                                    :
                   Defendants.                :
                                              :

                                           ORDER

       AND NOW, this 12th day of June, 2019, upon consideration of the parties’ joint
stipulation, ECF No. 15, which requests the Court’s approval of certain stipulated deadlines, IT
IS ORDERED THAT:

       1.      The joint stipulation, ECF No. 15, is GRANTED in part; 1
       2.      Plaintiff shall respond to Defendants’ motion to dismiss on or before July 18,
2019; and
       3.      Defendants shall reply to Plaintiff’s response on or before August 9, 2019.


                                              BY THE COURT:




                                              /s/ Joseph F. Leeson, Jr.
                                              JOSEPH F. LEESON, JR.
                                              United States District Judge


1
        The parties stipulated to new deadlines for Plaintiff to respond to Defendants’ motion to
dismiss and for Defendants to reply. The Court suspects the parties’ proposed dates to be in error
because the proposed deadline for Defendants’ reply to Plaintiff’s response would come before
the response was due.

                                                1
                                             061119
